Citation Nr: 1008336	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-39 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1948 to January 
1969, including service in the Republic of Vietnam from July 
1966 to July 1967.  His decorations include the Combat 
Infantryman Badge.  He died in March 2002.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the above claim.  The appellant was 
scheduled to appear at a hearing before a Veterans Law Judge 
in March 2008; however, she failed to appear.  When this 
claim was originally before the Board in April 2008, it was 
remanded for further development. 


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2002, due to metastatic 
pancreatic carcinoma (MPC), with metastasis of the lungs and 
liver.

2.  The Veteran was not service connected for any disability 
during his lifetime.

3.  MPC did not have its onset during service and was not 
otherwise related to any incident of service, including as a 
result of exposure to Agent Orange (AO).


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant 
who submits a non-detailed application of the specific 
reasons why any claim made during the deceased Veteran's 
lifetime was not granted.  Where a claimant submits a 
detailed application for benefits, VA must provide a detailed 
response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In regard to the appellant's cause of death claim, in March 
2003, the RO attempted to provide the appellant with adequate 
notice of the elements necessary to substantiate her claim 
for benefits; however, this letter did not include a 
statement of the conditions, if any, for which the Veteran 
was service connected at the time of his death, an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, or an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Although the appellant 
has not raised any notice issues, the failure to provide the 
appellant with complete, timely notice raises a presumption 
of prejudice, which VA is required to rebut.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the appellant was not prejudiced by the deficiencies in 
the original March 2003 letter.  First, the Board notes that, 
in light of the fact that the Veteran was not service 
connected for any disease or disability, and had filed no 
claims for service connection prior to his death, no 
information could be provided regarding a previously service-
connected condition or any conditions not yet service 
connected.  Moreover, although notice in compliance with Hupp 
was not provided to her prior to the first adjudication of 
the claim, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444. F.3d 1328 (Fed. Cir. 2006).  Further, complete 
notice was provided in an August 2008 letter, which was sent 
before the claim was readjudicated in the January 2010 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or SSOC, is sufficient to cure a 
timing defect); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).  For these reasons, it is not prejudicial 
to the appellant for the Board to finally decide this appeal 
as the timing error did not affect the essential fairness of 
the adjudication, and any technical notice deficiency was 
harmless error.  In light of the denial of the cause of death 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of prejudice to her 
under the holding in Dingess/Hartman.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of any pertinent treatment records and obtaining 
a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  All relevant private treatment records 
identified by the appellant, as well as the Veteran's service 
treatment records, have been associated with the claims file, 
and a VA medical opinion was obtained.  There is no 
indication from the claims file that the Veteran received VA 
treatment for his cancer, and accordingly, no such records 
could be obtained.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that further 
assistance to the appellant by VA would be capable of 
substantiating her claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the appellant in adjudicating 
the appeal.


II.  Service Connection

The appellant seeks service connection for the cause of the 
Veteran's death.  The Veteran died in March 2002, and 
according to his death certificate, which was certified by 
Eddie L. Whitehead, M.D., he died of respiratory failure due 
to, or as a consequence of metastatic pancreatic carcinoma 
(MPC), "MIS. to lungs, liver."  There is no indication from 
the claims file that, at the time of his death, the Veteran 
was service connected for any disability.  The appellant now 
claims that the Veteran's death was caused by Agent Orange 
exposure during his service in Vietnam.  

To establish service connection for the Veteran's cause of 
death, the evidence must show that a disability incurred in, 
or aggravated by service, either caused or contributed 
substantially or materially, to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that the 
disability casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Therefore, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.  

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection may be also established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed 
below, because there is no competent evidence showing that 
the Veteran's MPC was manifest to a degree of 10 percent or 
more during the first year following separation from service 
in 1969, service connection on a presumptive basis is not 
warranted in this case. 

Where a Veteran served on active duty in the Republic of 
Vietnam during the Vietnam era and has a certain listed 
disability, service connection may be established on a legal 
"presumption based on herbicide exposure."  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Such a Veteran is 
presumed to have been exposed to herbicide agent (Agent 
Orange) during service unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  Id.; McCartt v. West, 12 Vet. 
App. 164, 166 (1999).  

The Veteran served in the Republic of Vietnam from July 1966 
to July 1967, and there is no affirmative evidence in his 
claims file indicating that he was not exposed to herbicide 
agents.  Therefore, he is presumed to have been exposed to 
such agents.  38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, he 
is entitled to the presumption of service connection based on 
exposure to herbicides used in Vietnam where VA has found a 
positive association between the condition and exposure. 

Under 38 C.F.R. 3.309(e), VA has determined that a positive 
association exists between exposure to herbicides, including 
Agent Orange (AO), and the subsequent development of the 
following conditions:  Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Chronic lymphocytic leukemia; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma); Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.

VA has also determined that the following diseases are not 
associated with exposure to herbicide agent: Hepatobiliary 
cancers; Nasopharyngeal cancer; Bone and joint cancer; Breast 
cancer; Cancers of the female reproductive system; Urinary 
bladder cancer; Renal cancer; Testicular cancer; Leukemia 
(other than chronic lymphocytic leukemia); Abnormal sperm 
parameters and infertility; Parkinson's disease and 
parkinsonism; Chronic persistent peripheral neuropathy; Lipid 
and lipoprotein disorders; Gastrointestinal and digestive 
disease; Immune system disorders; Circulatory disorders; 
Respiratory disorders (other than certain respiratory 
cancers); Skin cancer; Cognitive and neuropsychiatric 
effects; Gastrointestinal tract tumors; Brain tumors; Light 
chain-associated amyloidosis; Endometriosis; and Adverse 
effects on thyroid homeostasis.  68 Fed. Reg. 27, 630 (May 
20, 2003).

Although VA has found a positive association between certain 
cancers and herbicide exposure, metastatic carcinoma of the 
pancreas is not one of the positively associated conditions.  
Moreover, hepatobiliary cancer is specifically listed as one 
of the conditions found to not be positively associated with 
herbicide exposure.  The Board acknowledges that VA has found 
a positive association between herbicide exposure and lung 
cancer, and notes that the evidence of record indicates that 
the Veteran's cancer metastasized to his lungs.  However, as 
discussed in more detail below, the cause of the Veteran's 
death, as noted on his death certificate, was MPC with 
metastasis to the lung and liver, and the Veteran's March 
2002 cytological diagnosis, which was based on aspiration 
cytology and a biopsy of the left lobe of the liver, was 
adenocarcinoma with possible primary sites including the 
pancreas and the primary bile duct.  Further, a VA specialist 
specifically found that the nodules on the Veteran's lung 
were the result of metastatic disease and were not primary 
lung cancer.  In this regard, the Board points out that a 
presumptive cancer, such as lung cancer, which develops as a 
result of a metastasizing non-presumptive cancer may not be 
service-connected under 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.307(a).  See 39 U.S.C.A. § 1113(a); see also VAOPGCPREC 
18-97 (presumptive service connection may not be established 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a 
cancer listed in 38 C.F.R. § 3.309(e) as being associated 
with herbicide exposure if the cancer developed as the result 
of metastasis of a cancer that is not associated with 
herbicide exposure); see also Darby v. Brown, 10 Vet. App. 
243 (1997) (the presumption of service connection for lung 
cancer was rebutted by medical evidence showing that the 
stomach was the primary site); see also Ramey v. Brown, 9 
Vet.App. 40, 44 (1996) (the presumption of service connection 
for liver cancer did not apply because the medical evidence 
revealed that carcinoma of the liver was a result of 
metastasis from colon cancer, rather than from primary liver 
cancer).  Accordingly, the appellant is not entitled to the 
presumption of service connection based on exposure to 
herbicides under 38 C.F.R. § 3.307(a), and must instead 
establish that the Veteran's MPC had its onset during service 
or is related to an in-service disease or injury.  

The Veteran's service treatment records do not show, nor does 
the appellant contend, that the Veteran was treated for, or 
diagnosed with, MPC during service.  Rather, a review of the 
record reveals that the Veteran was first diagnosed with MPC 
in March 2002, and his certificate of death indicates that 
this condition resulted in his death later that month.  

On February 21, 2002, the Veteran sought follow-up treatment 
at the Metropolitan Health Association following a computed 
tomography (CT) scan performed the previous week.  The doctor 
reported that these results revealed a hepatic mass with 
multiple pulmonary nodules.   

A March 13, 2002, cytology report from Dr. Donald L. Sears 
indicates that the Veteran had a clinical history of a liver 
mass with multiple lung nodules.  Dr. Sears reported that the 
final cytological diagnosis, based on aspiration cytology and 
a biopsy of the left lobe of the liver, was carcinoma, most 
consistent with pancreaticobiliary primary.  Dr. Sears noted 
that, based on the morphological features of the tumor and 
the results of special stains, the Veteran seemed to have 
adenocarcinoma.  Dr. Sears went on to report that possible 
primary sites of the carcinoma included the pancreas and the 
primary bile duct, although a mixed hepatocellular 
chonlangiocarcinoma could not be completely excluded. 

On March 15, 2002, the Veteran sought treatment at the DeKalb 
medical center, with "acutely worsening syndrome," 
including chronic pains, reporting a history of having a 
liver mass, lung mass, and probable pancreatic cancer.  The 
doctor noted that, in this regard, the Veteran was currently 
awaiting tissue diagnosis.  Because the Veteran appeared to 
be experiencing acute confusion and hypoxia, he was admitted 
to the medical center for four days.  During his admittance, 
his treating doctors ruled out pulmonary embolus, and 
consulted oncology, which resulted in a new diagnosis of 
cancer.  In this regard, a March [redacted], 2002, CT scan revealed a 
large heterogeneous mass in the liver consistent with hepatic 
malignancy, which could be metastatic or primary; two large 
nodules in the right upper lobe consistent with pulmonary 
metastases; and bilateral pleural effusion greater on the 
left than the right.  The March [redacted], 2002, discharge report 
indicates that, during his stay, the Veteran was seen by Dr. 
Stephen M. Szabo, who recommended chemotherapy on an 
outpatient basis.  The discharge report also indicates that 
the Veteran's hypoxia and altered mental status had resolved, 
and his discharge diagnosis was probable pancreatic cancer, 
for which he was to seek follow-up treatment with Dr. Szabo. 

Unfortunately, however, there is no indication that the 
Veteran received any follow-up treatment as he passed away 
eleven days after his discharge from the DeKalb medical 
center.  

Subsequently, in an October 2002 letter, Dr. Whitehead, 
reported that the Veteran had been under his care during the 
illness that led to his death.  Dr. Whitehead reported that 
the Veteran had died from metastatic cancer involving the 
lungs, liver, and pancreas.  Dr. Whitehead further reported 
that the Veteran's lungs had been most involved, and that 
this involvement had led to his respiratory failure.  

Additionally, in a February 2004 letter, Dr. Szabo, reported 
that he had monitored the life and final death of the 
Veteran, and indicated that, in his professional medical 
opinion, the causes of death listed on his death certificate 
were more likely manifested by his duty in Vietnam and his 
exposure to Agent Orange.  

In April 2008, the Board remanded the claim to obtain a VA 
medical opinion to determine a) the primary site of the 
Veteran's cancer, and b) whether it was at least as likely as 
not that the Veteran's cancer had its onset during service or 
was etiologically related to his military service, including 
exposure to AO.  In compliance with the Board's remand 
instructions, in November 2009 a VA medical opinion was 
obtained from a specialist in hematology/oncology.  

At the outset of his report, the specialist indicated that he 
had reviewed the Veteran's claims folder.  He noted that, in 
March 2002, the Veteran had undergone a CT scan at DeKalb 
Medical Center, which revealed multiple lung nodules, none of 
which could be called a dominant lung nodule.  Accordingly, 
the specialist reported that these nodules were a result of 
metastatic disease, rather than primary lung cancer.  The 
specialist also noted that the March 2002 pathology report 
demonstrated that the Veteran's adenocarcinoma was most 
likely of pancreatic or biliary origin, but that the 
pathologist had also entertained the possibility that the 
Veteran had mixed hepatocellular cholangiocarcinoma.  He went 
on to report that, given the radiographic findings of a large 
liver mass and normal appearing pancreas, it seemed more 
likely than not that the Veteran had a primary biliary cancer 
with metastases to the lungs and local spread to the liver.  
The specialist went on to conclude that there was currently 
insufficient evidence to determine whether an association 
exists between AO exposure and biliary cancer, but reported 
that there is evidence against an association between 
pancreatic cancer and AO exposure.  Finally, the specialist 
provided the opinion that neither the primary cancer, nor its 
metastatic disease was associated with or related to service, 
including herbicide exposure while in service.  

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

In weighing and balancing the opinions of record, the Board 
finds that the probative weight of Dr. Szabo's February 2004 
letter is greatly diminished because he failed to provide any 
rationale or reasoning for his opinion that the Veteran's 
cause of death was more likely related to AO exposure in 
Vietnam.  Moreover, this opinion was offered absent a review 
of the Veteran's medical record, including the claims file.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Grover v. West, 12 Vet. App. 109, 112 (1999); Miller v. West, 
11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 
185, 187 (1999).   

Similarly, the Board finds that the probative weight of Dr. 
Whitehead's October 2002 statement that the Veteran's 
metastatic cancer of the lungs was most involved in causing 
his death to be greatly diminished by the fact that he failed 
to provide any rationale or reasoning for his opinion, and 
offered this opinion absent a review of the medical evidence 
of record.  Id.  Moreover, this opinion appears contrary to 
the death certificate that he signed and certified in March 
2002, which attributed the Veteran's death to MPC with 
metastasis to the lungs and liver.  

By contrast, the Board finds the cogent and well-reasoned 
medical opinion of the November 2009 VA specialist in 
hematology/oncology, whose assessment was based on a thorough 
review of the Veteran's claims file, to be more probative 
than Dr. Szabo's and Dr. Whitehead's conclusory statements.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) 
(stating that a medical examination report must contain not 
only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two); see also 
Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that 
a medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions).  

The Board is aware of the appellant's belief that the 
Veteran's MPC was related to AO exposure during service; 
however, as a lay person, she is not competent to establish a 
medical diagnosis or show a medical etiology merely by her 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For the reasons and bases provided above, the Board finds 
that the preponderance of the competent medical evidence 
shows that the Veteran's MPC with metastasis to the lung and 
liver was not due to his military service, including exposure 
to AO.
Accordingly, the preponderance of the evidence in this case 
is against the appellant's claim for service connection for 
the Veteran's cause of death.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not 
so evenly balanced so as to allow for application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.  Accordingly, the 
appellant's claim for service connection for the Veteran's 
cause of death is denied.  


ORDER

Service connection for the Veteran's cause of death is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


